Title: From Thomas Jefferson to Justin Pierre Plumard Derieux, 25 September 1822
From: Jefferson, Thomas
To: Derieux, Justin Pierre Plumard


                        Dear Sir
                        
                            Monticello
                            Sep. 25. 1822
                        
                    Your favor of the 10th was not recieved till the  instant, and I regret that it is not in my power to send you the Egyptian wheat which is the subject of your letter. I recieved it while I lived in Washington, and having no means of taking care of such things there, I generally sent them to some one of my careful neighbors. I do not recollect to whom of them I sent this particular article, but I remember that the result was that it was not of advantageous culture in our climate & was therefore abandoned. with my regrets for this incident accept for mrs Derieux & yourself the assurance of my esteem & respect.
                        Th: Jefferson